                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                             Case No. 1:20-cv-23917

 JOSE DA COSTA GOMEZ,
        Plaintiff,
 v.
 NATHAN SERPHOS,
       Defendant.
 ______________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Jose Da Costa Gomez (“Da Costa Gomez”) sues Defendant, Nathan
Serphos (“Serphos”), and states:
                           JURISDICTION, VENUE, AND PARTIES
       1.     This is an action in which the amount in controversy exceeds $75,000,
exclusive of interest, costs, and attorneys’ fees.
       2.     Plaintiff Jose Da Costa Gomez is a United States permanent resident who
resides in Miami-Dade County, Florida.
       3.     Defendant Nathan Serphos is a New York citizen. Mr. Serphos also
maintains a non-homestead residence in Miami Beach, Florida and is known to spend
several months per year in Florida.
       4.     Jurisdiction is proper under 28 U.S.C. § 1332(a)(1) because the parties are
citizens of different states, and under Fla. Stat. § 48.193 because (1) many of the
circumstances giving rise to this controversy occurred in Florida, (2) Serphos
purposefully availed himself of the privilege of acting in Florida, (3) the causes of action
originate from Serphos’s actions in Florida, and (4) the consequences caused by Serphos’s
actions occurred in Florida.
       5.     Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this District, because
a substantial part of the events or omissions giving rise to the claims occurred in Miami-
Dade County, Florida.
                                THE RELATIONSHIP BETWEEN
                               DA COSTA GOMEZ AND SERPHOS
       6.     Da Costa Gomez and Serphos have known each other for decades.

                                              1
      7.     Da Costa Gomez and Serphos are both art collectors and over the years they
have often collaborated in the identification and purchase of artwork, typically with Da
Costa Gomez providing the funds for the purchase of the artwork with Serphos
sometimes being given opportunities to reimburse Da Costa Gomez and take ownership
of pieces or to purchase pieces from Da Costa Gomez over time.
                            SERPHOS’S FLORIDA CONTACTS
      8.     Although he maintains his principal residence in New York, Serphos owns
a condominium in Miami Beach, Florida where he spends several months each year.
      9.     Serphos conducts business in Florida, including the buying and selling of
artwork and acting as a broker for art transactions for commissions.
      10.    Serphos typically accompanies Da Costa Gomez and/or his family members
to the Art Basel art fair in Miami-Dade County, Florida every winter.
      11.    Serphos attends events hosted by art galleries, artists, or sponsors in South
Florida and frequently invites Da Costa Gomez or his family members to those events.
      12.    These have included events with the artist Kehinde Wiley.
      13.    When acquiring artwork with or on behalf of Da Costa Gomez, Serphos has
listed Da Costa Gomez’s Miami, Florida residence as his own address.
      14.    While in Florida, Serphos has solicited Da Costa Gomez to provide funding
for the acquisition of numerous pieces of artwork, including encouraging Da Costa Gomez
to purchase paintings by Kehinde Wiley.
                        PURCHASE OF KEHINDE WILEY PAINTINGS
      15.    Between 2012 and 2014, Da Costa Gomez and Serphos worked together to
acquire three paintings by Kehinde Wiley: Untitled, Ena Johnson, and The Sisters
Zenaide and Charlotte Bonaparte.
      16.    Wiley was a highly regarded artist at the time but his fame and
international prominence have increased since then, in part due to his having painted
President Barack Obama’s portrait for the National Portrait Gallery.
      17.    Wiley’s paintings are quite valuable and regularly sell for hundreds of
thousands of dollars.




                                           2
                             ACQUISITION OF “UNTITLED”
      18.    In March of 2012, Da Costa Gomez and Serphos decided to acquire the
Kehinde Wiley painting “Untitled” for a purchase price of $80,000.




                                        Untitled

      19.    By agreement with Serphos, Da Costa Gomez caused $80,000 to be wired
from a bank in Miami, Florida to Serphos on or about March 21, 2012 to fund the
purchase of Untitled, after which Serphos took possession of Untitled.
      20.    The purchase of Untitled was funded exclusively by or on behalf of Da Costa
Gomez.
      21.    At the time of purchase, Da Costa Gomez and Serphos understood that
Serphos would have the option to acquire a 50% interest in Untitled by paying Da Costa
Gomez 50% of the purchase price, i.e., $40,000.
      22.    Serphos never paid Da Costa Gomez the $40,000 necessary to acquire a
50% interest in Untitled.
      23.    Da Costa Gomez revoked Serphos’s option to acquire a 50% interest in
Untitled.

                                           3
                          Acquisition of “Ena Johnson”
      24.    In May of 2012, Da Costa Gomez and Serphos decided to acquire the

Kehinde Wiley painting “Ena Johnson” for a purchase price of $125,000.




                                    Ena Johnson

      25.    By agreement with Serphos, Da Costa Gomez caused $125,000 to be wired
from a bank in Miami to Serphos on or about May 25, 2012 to fund the purchase of Ena
Johnson, after which Serphos took possession of Ena Johnson.
      26.    The purchase of Ena Johnson was funded exclusively by or on behalf of Da
Costa Gomez.
      27.    Serphos never paid Da Costa Gomez any amount of money with respect to
Ena Johnson.
      28.    Serphos has no ownership interest in Ena Johnson.
      29.    Upon information and belief, Serphos is currently in possession of Ena
Johnson.


                                          4
                        ACQUISITION OF “THE SISTERS ZENAIDE
                           AND CHARLOTTE BONAPARTE”

      30.    In September of 2014, Da Costa Gomez and Serphos decided to acquire the
Kehinde Wiley painting “The Sisters Zenaide and Charlotte Bonaparte” for a purchase
price of $100,000.




                     The Sisters Zenaide and Charlotte Bonaparte

      31.    By agreement with Serphos, Da Costa Gomez caused $100,000 to be wired
from a bank in Miami to Serphos on or about May 25, 2012 to fund the purchase of The
Sisters Zenaide and Charlotte Bonaparte, after which Serphos took possession of The
Sisters Zenaide and Charlotte Bonaparte.
      32.    The purchase of The Sisters Zenaide and Charlotte Bonaparte was funded
exclusively by or on behalf of Da Costa Gomez.
      33.    Serphos never paid Da Costa Gomez any amount of money with respect to
The Sisters Zenaide and Charlotte Bonaparte.


                                           5
       34.    Serphos has no ownership interest in The Sisters Zenaide and Charlotte
Bonaparte.
       35.    Serphos has indicated that he is currently in possession of The Sisters
Zenaide and Charlotte Bonaparte.
       36.    Despite not being the owner of the piece and having paid nothing for it,
Serphos loaned the piece to the Brooklyn Museum in or around 2015 and promoted the
piece as being from his personal collection.
                            DA COSTA GOMEZ AND SERPHOS
                            DISCUSS THE PAINTINGS IN 2020
       37.    During the summer of 2020, Da Costa Gomez contacted Serphos with
respect to these three Kehinde Wiley paintings, which Da Costa Gomez understood to
still be in Serphos’s possession.
       38.    Serphos confirmed that he had possession of all three paintings.
       39.    Da Costa Gomez made a proposal to Serphos, offering to allow Serphos to
purchase The Sisters Zenaide and Charlotte Bonaparte from him at the original 2014
purchase price of $100,000, notwithstanding that the value of the piece has increased
significantly since that time.
       40.    Da Costa Gomez requested that Serphos send Untitled and Ena Johnson,
both paid by Da Costa Gomez, to him in Miami.
       41.    Serphos refused, and although he had not paid for these pieces and had
been allowed to retain and enjoy them for years, demanded to keep both The Sisters
Zenaide and Charlotte Bonaparte and Untitled, offering only to provide “proper
repayment,” i.e., the initial purchase price paid over a period of time, for those pieces.
       42.    Da Costa Gomez rejected the proposal and again demanded the return of
Untitled and Ena Johnson, once again repeating his offer to allow Serphos to acquire The
Sisters Zenaide and Charlotte Bonaparte for the 2014 purchase price of $100,000.
       43.    Serphos again refused.

             SERPHOS CONCEALS HIS UNAUTHORIZED SALE OF “UNTITLED”

       44.    On September 14, 2020—contrary to his prior representation that he still
had possession of the piece—Serphos told Da Costa Gomez for the first time that he no




                                               6
longer had Untitled in his possession and had in fact sold that piece in February of 2020
for $150,000.
       45.      Without telling Da Costa Gomez or requesting his consent to do so, Serphos
sold Untitled despite not having ever paid for it and without having any ownership
interest in the piece.
                              SERPHOS REFUSES TO RETURN
                              THE PAINTINGS AND PROCEEDS
       46.      On September 18, 2020, Da Costa Gomez demanded that Serphos send him
(1) Ena Johnson; (2) The Sisters Zenaide and Charlotte Bonaparte; and (3) the $150,000
in sales proceeds Serphos claims to have received for his unauthorized sale of Untitled.
       47.      Serphos rejected the September 18, 2020 demand.
       48.      Da Costa Gomez has retained the undersigned firm to represent him in this
matter and has agreed to pay customary Miami, Florida market rate fees for such legal
services.
                                          COUNT 1
                           Conversion of Ena Johnson and
                     The Sisters Charlotte and Zenaide Bonaparte
       49.      Da Costa Gomez re-alleges Paragraphs 1 through 48.
       50.      Da Costa Gomez collectively paid $225,000, i.e., the full purchase price, for
Ena Johnson and The Sisters Charlotte and Zenaide Bonaparte.
       51.      Serphos paid nothing toward the purchase of Ena Johnson and The Sisters
Charlotte and Zenaide Bonaparte.
       52.      Serphos has no ownership interest in either Ena Johnson or The Sisters
Charlotte and Zenaide Bonaparte.
       53.      Da Costa Gomez demanded the return of Ena Johnson and The Sisters
Charlotte and Zenaide Bonaparte.
       54.      Serphos refused to return Ena Johnson and The Sisters Charlotte and
Zenaide Bonaparte.
       55.      Serphos is wrongfully asserting dominion over Ena Johnson and The
Sisters Charlotte and Zenaide Bonaparte.
       56.      Da Costa Gomez has suffered damage as a result.



                                              7
                                        COUNT 2
                Conversion of Sales Proceeds from Sale of Untitled

       57.    Da Costa Gomez re-alleges Paragraphs 1 through 48.
       58.    Da Costa Gomez paid $80,000, i.e., the full purchase price, for Untitled.
       59.    Serphos has no ownership interest in Untitled.
       60.    Without informing Da Costa Gomez and without Da Costa Gomez’s
consent, Serphos sold Untitled in February 2020 for $150,000.
       61.    The $150,000 in proceeds from the sale of Untitled belong to Da Costa
Gomez.
       62.    Serphos has possession or control over the $150,000 in proceeds from the
sale of Untitled.
       63.    Da Costa Gomez demanded that the $150,000 in proceeds from the sale of
Untitled be provided to him.
       64.    Serphos refused.
       65.    Da Costa Gomez has suffered damages as a result.

                                        COUNT 3
                                 Unjust Enrichment 1

       66.    Da Costa Gomez re-alleges Paragraphs 1 through 48.
       67.    By fully funding the purchase of Untitled, Ena Johnson, and The Sisters
Zenaide and Charlotte Bonaparte and allowing Serphos to maintain possession of the
paintings since their purchase, Da Costa Gomez conferred a benefit on Serphos.
       68.    Serphos benefited from being allowed to maintain possession of the three
paintings without paying anything for them.
       69.    Serphos continues to benefit by keeping Ena Johnson and The Sisters
Zenaide and Charlotte Bonaparte despite Da Costa Gomez’s demand for their return.




1Count 3 is being pled in the alternative to the extent there may be an inadequate remedy
at law as to some of Defendant’s misconduct. See TracFone Wireless, Inc. v. Simply
Wireless, Inc., 275 F. Supp. 3d 1332, 1335 (S.D. Fla. 2017) (Moreno, J.) (recognizing that
multiple theories can be brought and pled in the alternative).

                                            8
      70.    Serphos further benefited by secretly selling Untitled for $150,000 without
Da Costa Gomez’s authorization, concealing the sale, and refusing to provide the sales
proceeds to Da Costa Gomez.
      71.    It would be inequitable for Serphos to retain these benefits without
reimbursing Da Costa Gomez.
      72.    Serphos will be unjustly enriched if he is not required to send Ena Johnson,
The Sisters Zenaide and Charlotte Bonaparte, and the $150,000 in proceeds from the sale
of Untitled to Da Costa Gomez.
      73.    To the extent this claim is considered to be in equity, Da Costa Gomez
suffered damages and is without an adequate remedy at law. 2

                                        COUNT 4
                    Violation of Florida Deceptive and Unfair
                     Trade Practices Act – Fla. Stat. § 501.204

      74.    Da Costa Gomez re-alleges Paragraphs 1 through 48.
      75.    Serphos sold Untitled without informing Da Costa Gomez or receiving his
consent.
      76.    Serphos then concealed the fact that he had sold Untitled, attempting to
negotiate with Da Costa Gomez to keep Untitled for himself and representing to Da Costa
Gomez that he was in possession of Untitled in August of 2020.
      77.    It was only after Da Costa Gomez demanded the return of the painting that
Serphos admitted that he had secretly sold the painting in February of 2020 for $150,000,
a $70,000 increase over the $80,000 purchase price paid by Da Costa Gomez.
      78.    Serphos now refuses to repay the $150,000 to Da Costa Gomez.
      79.    Serphos’s conduct was deceptive and unfair.
      80.    Serphos’s conduct caused harm to Da Costa Gomez.
      81.    Da Costa Gomez has suffered actual damages as a result, including (1) the
loss of the Untitled painting, a unique work of art that was paid for by Da Costa Gomez
and which Da Costa Gomez did not want to sell; and (2) the ongoing loss of the $150,000
sales proceeds which Serphos refuses to give to Da Costa Gomez.

2It is Da Costa Gomez’s position that its unjust enrichment claim is a claim at law. See
Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689 (Fla. 3d DCA 2018).

                                           9
                                         COUNT 5
                         Replevin of Ena Johnson and The
                      Sisters Zenaide and Charlotte Bonaparte

       82.    Da Costa Gomez re-alleges Paragraphs 1 through 48.
       83.    Ena Johnson and The Sisters Zenaide and Charlotte Bonaparte are unique
paintings that were paid for in full by Da Costa Gomez and belong to Da Costa Gomez.
       84.    Serphos has control or possession over Ena Johnson and The Sisters
Zenaide and Charlotte Bonaparte, and is wrongfully detaining them.
       85.    Da Costa Gomez demanded that the paintings be returned.
       86.    Serphos refused the demand.
       87.    Da Costa Gomez has suffered damage as a result.
                                DEMAND FOR JURY TRIAL
       Pursuant to Fed. R. Civ. P. 38, Da Costa Gomez demands a trial by jury on all
triable issues.
                                   PRAYER FOR RELIEF
       Plaintiff Jose Da Costa Gomez, requests that this Court enter final judgment in
his favor and against Defendant Nathan Serphos as follows:
              a.     as to Counts 1, 2, and 4, awarding Da Costa Gomez money damages,
(including incidental and consequential damages as to Counts 1 and 2), pre-judgment
and post-judgment interest, attorneys’ fees and costs, and such further relief as the Court
deems appropriate;
              b.     Alternatively as to Counts 1, 2, and 4, requiring Serphos to deliver
Ena Johnson, The Sisters Zenaide and Charlotte Bonaparte, and the $150,000 in sales
proceeds from Untitled to Da Costa Gomez;
              c.     as to Count 3, awarding Da Costa Gomez money damages incurred
as a result of Serphos’s unjust enrichment, including pre-judgment and post-judgment
interest, attorneys’ fees and costs, and such further relief as the Court deems appropriate;
and,




                                            10
             d.    as to Count 5, issuing a writ of replevin in favor of Da Costa Gomez
and against Serphos for Ena Johnson and The Sisters Zenaide and Charlotte Bonaparte,
and awarding Da Costa Gomez his attorneys’ fees and costs.




                                           _____________________________
Dated: September 24, 2020
                                           Aaron S. Weiss (48813)
                                           Email: aweiss@carltonfields.com
                                           Charles Throckmorton (101203)
                                           Email: cthrockmorton@carltonfields.com
                                           Carlton Fields, P.A.
                                           100 S.E. Second Street, Suite 4200
                                           Miami, Florida 33131
                                           Telephone: 305-530-0050




                                         11
